 

Case 1:03-cr-01364-LAK Docun

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

DUANE E. BEATY,

Defendant.

LEWIS A. KAPLAN, District Judge.

The Second Circuit has granted ¢
motion [DI 199]. The government’s response
of the date of this order. Defendant shall file
government files its response.

SO ORDERED.

Dated: August 27, 2020

nent 200 Filed 08/27/20 Page 1of1

15-cv-8637 (LAK)
(03-cr-1364 (LAK))

RDER

defendant leave to file a successive 28 U.S.C. § 2255
to defendant’s motion shall be filed within 60 days
his reply, if any, within 30 days of the date that the

LA d.

United eee: poe Judge

 

 
